Citation Nr: 0726254	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for diplopia with exotropia 
from February 29, 2000 to July 13, 2004?

2.  What evaluation is warranted for diplopia with exotropia 
from July 14, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  

The Board in May 2004 granted service connection for diplopia 
with exotropia.  Subsequently by rating action in June 2004 a 
noncompensable evaluation for diplopia with exotropia was 
established from February 29, 2000.  A May 2005 rating 
decision continued the noncompensable rating and the veteran 
appealed.

As the veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection for 
diplopia with exotropia, the Board has characterized this 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of compensation.

In April 2007 the veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.


FINDINGS OF FACT

1.  The veteran had visual acuity of 20/20 bilaterally on 
examination in January 2000.  Confrontation perimetry of 
visual fields and extraocular muscles were full without 
constriction.  Diplopia was not diagnosed.

2.  The veteran had corrected visual acuity of 20/25 OU (both 
eyes) on VA examination in April 2000.  Confrontation of 
visual fields were full in all peripheral quadrants.  
Diplopia was not diagnosed.
  

CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for diplopia with exotropia, prior to July 14, 
2004, have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.75, 4.77, 4.83a, 4.84a, 
Diagnostic Codes 6079, 6090 (2006).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his 
possession. While notice was not provided explaining how an 
effective date is assigned any questions regarding those 
matters are moot in light of the decision below.  While the 
appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Background

The veteran was diagnosed with exotropia with occasional 
horizontal diplopia in February 2000 by a consulting VA 
ophthalmologist.  It was reported that he had a history of 
exotropia since an April 1967 automobile accident.  The 
examiner noted that the veteran experienced horizontal 
diplopia on occasion.  On examination in January 2000 the 
veteran's visual acuity was 20/20 bilaterally.  Examination 
of the extraocular muscles revealed a frank divergent 
deviation of the left eye of 40 prism diopters both at 
distant and near.  The diagnosis was left exotropia.  The 
veteran was also diagnosed with moderate to severe background 
diabetic retinopathy and bilateral cataracts.  

At a VA eye examination in April 2000 the veteran's best 
corrected visual acuity was 20/25 at distance and near vision 
was myoptic, astigmatic, and presbyopic.  Steropsis testing 
did not reveal any depth perception. Cover testing revealed a 
constant left exotropia of greater than 40 prism diopters at 
distant and near.  Intraocular pressures were normal. 
Extraocular motilities revealed full movement in all 
directions of gaze.  Pupils were equal, round, and reactive 
to light with no apparent defect in either eye.  
Confrontation vision fields were full to finger counting in 
all peripheral quadrants.  The diagnoses were constant left 
eye exotropia, myopia, astigmatism, presbyopia, diabetic 
retinopathy, and incipient cataracts.

In an April 2002 letter, Robert F. Haverly, M.D., F.A.C.S., 
noted that he examined  the veteran in March and April 2002.  
He noted diabetic retinopathy, small cataracts, and exotropia 
of approximately 60 diopters.  The veteran was not diagnosed 
with diplopia.

In a June 2002 letter, from Anthony D. Salas, D.O., who is a 
consulting ophthalmologist at the VA and performed both VA 
examinations in 2000, noted the veteran was evaluated in May 
2002 with diplopia since April 1967 following a head injury.  
He reportedly suffered a cerebral concussion with some post 
traumatic amnesia, and developed diplopia and exotropia.  
Examination revealed a left divergent deviation of 60 prism 
diopters at distance and 50 prism diopters at near.  Although 
deviation was constant he could at times focus fusion for 
brief periods of time. The veteran claimed to have constant 
diplopia and closes his left eye to avoid double vision.  
Visual acuity was 20/25 bilaterally, and confrontation 
perimeter was normal. The impression was exotropia which was 
opined not to have been present prior to the accident.  The 
examiner opined that there "seem(ed)" to be some 
correlation between exotropia and the accident which seemed 
to have progressed through the years.  The exotropia and 
diplopia, which initially seemed to be intermittent, "now 
appear(ed) to be constant."  The examiner also diagnosed the 
appellant to suffer from moderately severe bilateral diabetic 
retinopathy, bilateral macular edema, and bilateral 
cataracts.

Criteria

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered. 38 C.F.R. § 4.1. 

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2006).  Specific 
diagnostic codes will be discussed where appropriate below.

As noted, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  Fenderson.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's diplopia with exotropia is currently rated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  

Diplopia is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6090, which provides that evaluations are based on the 
degree of diplopia and the equivalent visual acuity.  The 
ratings are applicable to only one eye.  A rating cannot be 
assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  38 C.F.R. § 4.84a, DC 6090.

If diplopia manifests centrally at 20 degrees, it is rated 
equivalent to a visual acuity of 5/200.  If diplopia 
manifests 21 to 30 degrees down, it is rated equivalent to a 
visual acuity of 15/200; lateral, to a visual acuity of 
20/100; and up, to a visual acuity of 20/70.  If diplopia 
manifests 31 to 40 degrees down it is rated equivalent to a 
visual acuity of 20/200; lateral, to a visual acuity of 
20/70; and up, to a visual acuity of 20/40.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  A disability 
rating is based on the best distant vision obtainable after 
the best correction by glasses.  38 C.F.R. § 4.75.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. §§ 4.83a.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is 20/100 and vision in the other eye is 
correctable to 20/40; (2) when vision in one eye is 20/70 and 
vision in the other eye is correctable to 20/40; (3) when 
vision in one eye is 20/50 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 20/50 and 
vision in the other eye is correctable to 20/40; 

A noncompensable rating is warranted for impairment of 
central visual acuity when vision in both eyes is 20/40.  38 
C.F.R. § 4.84a, DCs 6078, 6079.

Analysis

The veteran contends that his initial noncompensable rating 
for service-connected diplopia, effective February 29, 2000, 
was incorrect and a higher rating should be awarded which 
accurately reflects the severity of his symptomatology.  
After a careful consideration of the record under the laws 
and regulations as set forth above, the Board finds that a 
compensable evaluation for the veteran's diplopia with 
exotropia is not warranted for the period prior to July 14, 
2004.  

In this regard, the competent medical evidence of record 
while noting exotropia does not establish constant diplopia.  
In fact VA examinations consistently revealed full 
confrontation vision fields.  When referring to the central 
visual acuity chart the veteran was shown to have 20/20 
vision bilaterally in January 2000, and 20/25 vision 
bilaterally in April 2000.  This equates to a noncompensable 
rating.  Hence, the benefit sought on appeal must be denied.

The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran has not shown that his diplopia has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular 
ratings, or necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular scheduler standards.  The majority of his treatment 
and evaluation has been on an outpatient (as opposed to 
inpatient) basis, and there is no indication his employer had 
to make concessions or special accommodations for any 
disability caused by diplopia.  


ORDER

An initial compensable evaluation for diplopia with exotropia 
for the period from February 29, 2000, to July 13, 2004, is 
denied.


REMAND

At a VA eye examination in July 2004 the appellant's visual 
acuity was 20/40 in the right eye, and 20/50 in the left eye.  
While the veteran was diagnosed with diplopia and exotropia, 
the record also shows that he was diagnosed with bilateral 
cataracts, for which he was contemplating surgery; as well as 
proliferative diabetic retinopathy bilaterally for which he 
had previously undergone surgery.  Given these diagnoses, as 
well as the prior diagnoses of macular edema, myopia, 
astigmatism, and presbyopia; the question arises whether it 
is at least as likely as not that the service connected 
diplopia with exotropia is responsible for the decreased 
visual acuity, or whether it is more likely than not that the 
nonservice connected disorders are responsible for the loss.  
Hence, to differentiate the symptoms caused by the 
appellant's service connected disorders from his nonservice 
connected disorders further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify any health care 
provider who has treated him for diplopia 
with exotropia, as well as for any other 
eye disorder, since May 2006.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file the medical 
records identified by the appellant.  If 
the RO is unsuccessful in obtaining any 
identified medical records it must notify 
the veteran and his representative and ask 
them to provide a copy of the outstanding 
medical records.  If any identified 
Federal records are not secured, the RO 
must prepare a written memorandum 
explaining what efforts have been 
undertaken to secure the records in 
question, and why further efforts would be 
futile.

2.  Thereafter, the RO should schedule the 
veteran for a comprehensive ophthalmologic 
examination.  All indicated studies must 
be performed to include Goldman Field 
testing.  The claims folder must be 
provided to and reviewed by the examiner 
prior to any examination of the appellant.  
Following the examination the examiner 
must provide findings as to the 
appellant's current visual acuity.  Then, 
the examiner must offer a medical opinion 
whether it is at least as likely as not 
that any decreased visual acuity shown in 
July 2004, as well as any decrease 
currently shown, is due to diplopia and 
exotropia.  In offering that opinion, the 
examiner must also address whether it is 
more likely than not that any decreased 
visual acuity shown in July 2004, as well 
as any decrease currently shown, is due to 
bilateral cataracts, proliferative 
diabetic retinopathy, macular edema, 
myopia, astigmatism, and/or presbyopia.  A 
complete rationale must be provided for 
any opinion offered.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full. The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND. If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

4.  The RO should then prepare a new rating 
decision and readjudicate the remaining 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO must issue a 
supplemental statement of the case (SSOC), 
and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes in 
VCAA and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


